 1                                                                 District Judge Robert S. Lasnik

 2

 3

 4

 5
                          UNITED STATES DISTRICT COURT FOR THE
 6                          WESTERN DISTRICT OF WASHINGTON
                                      AT SEATTLE
 7

 8
     GUIZHEN LEE and RUSSELL LEE, a                  CASE NO. C18-1524 RSL
     married couple,
 9                                                   ORDER GRANTING UNITED
                                                     STATES’ MOTION FOR A STAY
                                 Plaintiffs,
10                                                   OF CASE IN LIGHT OF LAPSE OF
                         v.
                                                     APPROPRIATIONS
11
     KIRSTJEN M. NEILSEN, et al.,
12
                                Defendants.
13
           The United States of America has filed a Motion for a Stay of Case in Light of Lapse
14
     of Appropriations, in which the United States seeks a stay of proceedings entered in this case
15
     commensurate with the duration of the lapse in appropriations for the United States
16
     Department of Justice.
17
     //
18
     //
19

20

21

22    ORDER GRANTING MOTION FOR A STAY OF CASE IN LIGHT OF                UNITED STATES ATTORNEY
                                                                         700 STEWART STREET, SUITE 5220
      LAPSE OF APPROPRIATIONS (PROPOSED)                                   SEATTLE, WASHINGTON 98101
      C18-1524 RSL - 1                                                           (206) 553-7970
 1         The Court, having reviewed the pleadings and materials in this case, it is hereby

 2 ORDERED that:

 3         The Defendant’s Motion for a Stay of Case in Light of Lapse of Appropriations is

 4 GRANTED. All pending deadlines, including the trial date, for the above-captioned case are

 5 hereby STAYED and all current deadlines are hereby EXTENDED commensurate with the

 6 duration of the lapse in appropriations. The Government is responsible for notifying the

 7 Court once appropriations have been received.

 8
                   DATED this 24th day of January, 2019.
 9

10

11
                                                     A
                                                     Robert S. Lasnik
                                                     United States District Judge 
12

13 Presented by:

14 BRIAN T. MORAN
   United States Attorney
15
   s/ Patricia D. Gugin
16 PATRICIA D. GUGIN, WSBA No. 43458
   Assistant United States Attorney
17 United States Attorney’s Office
   700 Stewart Street, Suite 5220
18 Seattle, Washington 98101-1271
   Phone: 206-553-7970
19 Fax: 206-553-4073
   Email: Pat.gugin@usdoj.gov
20
   Attorneys for the United States of America
21

22   ORDER GRANTING MOTION FOR A STAY OF CASE IN LIGHT OF                 UNITED STATES ATTORNEY
                                                                         700 STEWART STREET, SUITE 5220
     LAPSE OF APPROPRIATIONS (PROPOSED)                                    SEATTLE, WASHINGTON 98101
     C18-1524 RSL - 2                                                            (206) 553-7970
